Exhibit 10.17

SORRENTO THERAPEUTICS, INC.

2009 EQUITY INCENTIVE PLAN

Approved by the Board of Directors: February 5, 2009

Approved by the Stockholders: February 5, 2009

1. DEFINED TERMS. Capitalized terms in this Sorrento Therapeutics, Inc. 2009
Equity Incentive Plan (the “Plan”) shall have the meanings set forth in Appendix
A attached hereto, unless defined elsewhere in this Plan or the context of their
use clearly indicates a different meaning.

2. PURPOSES. The primary purpose of the Plan is to provide a means by which the
Company can retain and maximize the services of its current Employees, Directors
and Consultants, and secure, retain and maximize the services of new Employees,
Directors and Consultants, by providing Stock Awards, including Incentive Stock
Options, Nonstatutory Stock Options, Restricted Stock Awards and stock bonuses,
to such persons on the terms and conditions set forth in the Plan. In addition,
the Plan is intended to generate proceeds from the sale of Common Stock pursuant
to Stock Awards that shall be used as general funds of the Company.

3. ADMINISTRATION.

3.1 Authority of Board. Unless and until the Board decides to delegate
administration of the Plan to a Committee as set forth in Section 3.2 below, the
Board shall have full authority to administer the Plan, subject only to the
express provisions and limitations set forth in the Plan and any applicable
laws. Without limiting the generality of the foregoing, the Board shall be fully
empowered to: (i) determine, from time to time, the recipients of Stock Awards
and the terms upon which Stock Awards shall be granted to such recipients;
(ii) construe and interpret, and correct any defects, omissions or
inconsistencies in, the Plan and any Stock Awards; (iii) terminate, suspend or
amend the Plan or any Stock Award as provided in Section 11; and (iv) exercise
such powers and perform such acts consistent with the provisions of the Plan as
the Board deems necessary or expedient to promote the best interests of the
Company and its stockholders. The determinations of the Board with respect to
the Plan shall not be subject to review by any Person and shall be final,
binding and conclusive on the Company and all other Persons.

3.2 Delegation to Committee. In accordance with the Board’s authority under the
relevant provisions of the Delaware General Corporation Law and the Company’s
bylaws, the Board may delegate administration of the Plan to a Committee, which
shall, upon such delegation, be empowered to exercise the full authority of the
Board with respect to the Plan.

4. COMMON STOCK SUBJECT TO THE PLAN.

4.1 Reserve Pool. Subject to the provisions of Section 10 relating to
Capitalization Adjustments, an aggregate of 10,000,000 shares of Common Stock
(the “Reserve Pool”) may be issued pursuant to Stock Awards. If any Stock Award
shall for any reason expire or otherwise terminate, in whole or in part, without
having been exercised in full, the shares of Common Stock not acquired under
such Stock Award shall automatically revert to the Reserve Pool and again become
available for issuance under the Plan. During the term of the Plan, the Company
shall keep available in the Reserve Pool at all times a number of shares of
Common Stock sufficient to satisfy all outstanding Stock Awards.



--------------------------------------------------------------------------------

4.2 Limitation on Number of Shares. To the extent required by Section 260.140.45
of CCR Title 10, the total number of shares of Common Stock issuable upon
exercise of all outstanding Stock Awards, together with the total number of
shares of Common Stock provided for under any stock bonus or similar plan of the
Company, shall not exceed the applicable percentage as calculated in accordance
with the conditions and exclusions of Section 260.140.45 of CCR Title 10, based
on the shares of Common Stock of the Company that are outstanding at the time
the calculation is made.

5. ELIGIBILITY.

5.1 Employees. Employees shall be eligible to receive each of the types of Stock
Awards provided for in the Plan.

5.2 Directors. Directors shall be eligible to receive each of the types of Stock
Awards, except Incentive Stock Options, provided for in the Plan.

5.3 Consultants. Consultants shall be eligible to receive each of the types of
Stock Awards, except Incentive Stock Options, provided for in the Plan;
provided, however, that a Consultant shall not be eligible for the grant of a
Stock Award if, at the time of the proposed grant, either the offer or the sale
of the Company’s securities to such Consultant would not be exempt under Rule
701 of the Securities Act or the securities laws of any other relevant
jurisdiction, unless the Company determines that the grant will otherwise comply
with, or be exempt from, the Securities Act and the securities laws of all other
relevant jurisdictions.

5.4 Ten Percent Stockholders. In addition to any other applicable restrictions
set forth in this Section 5, a Ten Percent Stockholder shall not be granted:
(i) an Incentive Stock Option unless the exercise price of such Incentive Stock
Option is at least one hundred ten percent (110%) of the Fair Market Value of
the Common Stock on the date of grant and such Incentive Stock Option is not
exercisable after the expiration of five (5) years from the date of grant;
(ii) a Nonstatutory Stock Option unless the exercise price of such Nonstatutory
Stock Option is at least (a) one hundred ten percent (110%) of the Fair Market
Value of the Common Stock on the date of grant or (b) such lower percentage of
the Fair Market Value of the Common Stock on the date of grant as is permitted
by Section 260.140.41 of CCR Title 10 at the time of the grant of the
Nonstatutory Stock Option; (iii) a Restricted Stock Award unless the purchase
price of the Common Stock issuable upon exercise of such Restricted Stock Award
is at least (a) one hundred percent (100%) of the Fair Market Value of the
Common Stock on the date of grant or (b) such lower percentage of the Fair
Market Value of the Common Stock on the date of grant as is permitted by
Section 260.140.42 of CCR Title 10 at the time of the grant of the Restricted
Stock Award.

6. PROVISIONS APPLICABLE TO ALL STOCK AWARDS.

6.1 No Stockholder Rights. No Participant shall be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Common
Stock subject to any Stock Award held by such Participant unless and until such
Participant has satisfied all requirements for the exercise of the Stock Award
pursuant to its terms.

6.2 No Employment or Other Service Rights. Nothing in the Plan or any Stock
Award Agreement shall confer upon any Participant any right to continue to serve
the Company or an Affiliate in any capacity, or modify any agreement governing
the employment of any Participant. Likewise, nothing in the Plan or any Stock
Award shall affect the right of the Company or any applicable Affiliate to
terminate: (i) the employment of an Employee with or without notice and with or
without Cause; (ii) the service of a Consultant pursuant to the terms of such
Consultant’s agreement with the Company or an



--------------------------------------------------------------------------------

Affiliate; or (iii) the service of a Director pursuant to the bylaws of the
Company or any applicable Affiliate, and any applicable provisions of the
corporate law of the state in which the Company or the Affiliate is
incorporated, as the case may be.

6.3 Investment Assurances. At any time that the issuance of the shares of Common
Stock issuable upon the exercise of a Stock Award has not been registered under
an effective registration statement under the Securities Act, the Company may:
(i) require a Participant, as a condition of acquiring Common Stock under such
Stock Award, to give written assurances satisfactory to the Company (a) as to
the Participant’s knowledge and experience in financial and business matters and
capability to evaluate the merits and risks of acquiring such Common Stock under
such Stock Award and (b) stating that the Participant is acquiring such Common
Stock under the Stock Award for the Participant’s own account and not with any
present intention of selling or otherwise distributing such Common Stock; and
(ii) place legends, including, without limitation, legends restricting the
transfer of such Common Stock, on any and all stock certificates representing
such Common Stock in order to comply with applicable securities laws.

6.4 Withholding Obligations. To the extent provided by the terms of a Stock
Award Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the acquisition of Common Stock under a Stock
Award by any of the following means (in addition to the Company’s right to
withhold from any compensation paid to the Participant by the Company) or by a
combination of such means: (i) tendering a cash payment; (ii) authorizing the
Company to withhold shares of Common Stock from the shares of Common Stock
otherwise issuable to the Participant as a result of the acquisition of Common
Stock under the Stock Award; provided, however, that no shares of Common Stock
are withheld with a value exceeding the minimum amount of tax required to be
withheld by law (or such lower amount as may be necessary to avoid variable
award accounting); or (iii) delivering to the Company owned and unencumbered
shares of Common Stock.

6.5 Vesting. The Board or Committee may provide that the total number of shares
of Common Stock subject to a Stock Award shall vest in installments over any
given period of time. Criteria for determining the vesting of shares of Common
Stock subject to a Stock Award may be based solely on the passage of time or on
any other criteria, including, without limitation, the performance of the
Participant, deemed appropriate by the Board or Committee.

6.6 Acceleration of Exercisability and Vesting. The Board shall have the power
to accelerate the time at which a Stock Award may first be exercised or the time
during which a Stock Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Stock Award stating the time at
which it may first be exercised or the time during which it will vest.

6.7 Terms of Repurchase Options. The terms of any repurchase option in favor of
the Company with respect to shares of Common Stock issuable pursuant to a Stock
Award shall be specified in the applicable Stock Award Agreement. The price per
share of Common Stock at which such repurchase option may be exercised may be
either: (i) the Fair Market Value of the shares of Common Stock on the date of
the termination of the applicable Participant’s Continuous Service; or (ii) the
lower of (a) the Fair Market Value of the shares of Common Stock on the date of
repurchase and (b) the original purchase price per share of Common Stock paid by
the applicable Participant; provided, however, that terms of any repurchase
option shall comply at all times with the provisions of Sections 260.140.41 and
260.140.42 of CCR Title 10 relating to “presumptively reasonable” repurchase
prices.

6.8 Information Obligation. To the extent required by Section 260.140.46 of CCR
Title 10, the Company shall deliver financial statements to Participants at
least annually; provided, however, that the obligation to deliver financial
statements shall not apply to Employees whose duties with the Company assure
them access to equivalent information.



--------------------------------------------------------------------------------

7. OPTIONS.

7.1 Stock Award Agreements for Options. Each Stock Award Agreement for an Option
shall be in such form and shall contain such terms and conditions as the Board
or Committee shall deem appropriate. The terms and conditions of such Stock
Award Agreements may change from time to time, and the terms and conditions of
Stock Award Agreements for separate Options need not be identical; provided,
however, that each Stock Award Agreement for an Option shall include (through
incorporation of provisions hereof by reference in the Stock Award Agreement or
otherwise) the substance of the provisions set forth in this Section 7.

7.2 Designation. All Options shall be separately designated Incentive Stock
Options or Nonstatutory Stock Options at the time of grant, and, if certificates
are issued, a separate certificate or certificates shall be issued for shares of
Common Stock purchased on exercise of each type of Option.

7.3 Term. Subject to the provisions of Section 5.4 above, no Option shall be
exercisable after the expiration of ten (10) years from the date it was granted.

7.4 Minimum Vesting. Notwithstanding Section 6.5 above, to the extent required
by Section 260.140.41(f) of CCR Title 10: (i) Options granted to an Employee who
is not an Officer, Director or Consultant shall provide for vesting of the total
number of shares of Common Stock at a rate of at least twenty percent (20%) per
year over five (5) years from the date the Option was granted, subject to
reasonable conditions such as Continuous Service; and (ii) Options granted to
Officers, Directors or Consultants may be made fully exercisable at any time or
during any period established by the Board or Committee, subject to reasonable
conditions such as Continuous Service.

7.5 Consideration.

(a) The purchase price of Common Stock acquired pursuant to an Option shall be
paid, to the extent permitted by applicable statutes and regulations, either:
(i) in cash at the time the Option is exercised; or (ii) at the discretion of
the Board at the time of the grant of the Option (or subsequently in the case of
a Nonstatutory Stock Option), (a) by delivery to the Company of other Common
Stock at the time the Option is exercised, (b) according to a deferred payment
or other similar arrangement with the Participant or (c) in any other form of
legal consideration that may be acceptable to the Board.

(b) Notwithstanding Section 7.5(a) above: (i) unless otherwise specifically
provided in the Option, the purchase price of Common Stock acquired pursuant to
an Option that is paid by delivery to the Company of other Common Stock
acquired, directly or indirectly from the Company, shall be paid only by shares
of the Common Stock of the Company that have been held for more than six
(6) months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes); and (ii) in the case of any
deferred payment arrangement, interest shall be compounded at least annually and
shall be charged at the minimum rate of interest necessary to avoid (a) the
treatment as interest, under any applicable provisions of the Code, of any
amounts other than amounts stated to be interest under the deferred payment
arrangement and (b) the treatment of the Option as a variable award for
financial accounting purposes.

7.6 Early Exercise. An Option may include a provision whereby the Participant
may elect at any time before the Participant’s Continuous Service terminates to
exercise the Option as to any part or all of the shares of Common Stock subject
to the Option prior to the full vesting of such shares of Common Stock. Subject
to Section 6.7 above, any unvested shares of Common Stock so purchased may be
subject to a repurchase option in favor of the Company or to any other
restriction the Board determines to be appropriate.



--------------------------------------------------------------------------------

7.7 Termination of Continuous Service.

(a) Termination Other Than for Cause or As a Result of Death or Disability. In
the event that a Participant’s Continuous Service terminates other than for
Cause or as a result of the Participant’s Disability or death, the Participant
may exercise his or her Option (to the extent that the Participant was entitled
to exercise such Option as of the date of termination) at any time within the
period (the “Post-Termination Exercise Period”) ending on the earlier of:
(i) the expiration of the term of the Option as set forth in the applicable
Stock Award Agreement; or (ii) the date three (3) months following the
termination of the Participant’s Continuous Service (or such longer or shorter
period specified in the applicable Stock Award Agreement, which period shall not
be less than thirty (30) days). If, after the termination of such Participant’s
Continuous Service, such Participant does not exercise his or her Option within
such Post-Termination Exercise Period, the Option shall terminate.

(b) Termination for Cause. In the event a Participant’s Continuous Service is
terminated for Cause, the Option shall terminate upon the termination date of
such Participant’s Continuous Service, and the Participant shall be prohibited
from exercising his or her Option as of the time of such termination.

(c) Termination As a Result of Disability. In the event that a Participant’s
Continuous Service terminates as a result of the Participant’s Disability, the
Participant may exercise his or her Option (to the extent that the Participant
was entitled to exercise such Option as of the date of termination), at any time
during the Post-Termination Exercise Period ending on the earlier of: (i) the
expiration of the term of the Option as set forth in the Stock Award Agreement;
or (ii) the date twelve (12) months following such termination of Continuous
Service (or such longer or shorter period specified in the Stock Award
Agreement, which period shall not be less than six (6) months). If, after
termination of Continuous Service, the Participant does not exercise his or her
Option within such Post-Termination Exercise Period, the Option shall terminate.

(d) Termination As a Result of Death. In the event that a Participant’s
Continuous Service terminates as a result of the Participant’s death or a
Participant dies within any applicable Post-Termination Exercise Period, then
such Participant’s Option may be exercised (to the extent the Participant was
entitled to exercise such Option as of the date of death) by the Participant’s
estate, by a Person who acquired the right to exercise the Option by bequest or
inheritance or by a Person designated to exercise the option upon the
Participant’s death pursuant to Section 7.8(b) or 7.9(b) below, at any time
during the Post-Termination Exercise Period ending on the earlier of: (i) the
expiration of the term of the Option as set forth in the Stock Award Agreement;
or (ii) the date eighteen (18) months following such termination of Continuous
Service (or such longer or shorter period specified in the Stock Award
Agreement, which period shall not be less than six (6) months). If, after
termination of Continuous Service, the Participant does not exercise his or her
Option within such Post-Termination Exercise Period, the Option shall terminate.

7.8 Special Provisions for Incentive Stock Options.

(a) Exercise Price. Subject to the provisions of Section 5.4 above, the exercise
price of each Incentive Stock Option shall be not less than one hundred percent
(100%) of the Fair Market Value of the Common Stock subject to the Incentive
Stock Option on the date the Incentive Stock Option is granted. Notwithstanding
the foregoing, an Incentive Stock Option may be granted with an exercise price
lower than that set forth in the preceding sentence if such Incentive Stock
Option is granted pursuant to an assumption or substitution for another option
in a manner satisfying the provisions of Section 424(a) of the Code.



--------------------------------------------------------------------------------

(b) Transferability. An Incentive Stock Option shall not be transferable except
by will or by the laws of descent and distribution and shall be exercisable
during the lifetime of the Participant only by the Participant. Notwithstanding
the foregoing, a Participant may, by delivering written notice to the Company in
a form satisfactory to the Company, designate a third party who, in the event of
the death of such Participant, shall thereafter be entitled to exercise such
Participant’s Incentive Stock Option.

(c) $100,000 Limitation. To the extent that the aggregate Fair Market Value
(determined at the time of grant) of Common Stock with respect to which
Incentive Stock Options are exercisable for the first time by any Participant
during any calendar year under all plans of the Company and its Affiliates
exceeds $100,000, the Incentive Stock Options or portions thereof that exceed
such limit (according to the order in which they were granted) shall be treated
as Nonstatutory Stock Options, notwithstanding any contrary provision of the
applicable Stock Award Agreement(s).

7.9 Special Provisions for Nonstatutory Stock Options.

(a) Exercise Price. Subject to the provisions of Section 5.4 above, the exercise
price of each Nonstatutory Stock Option shall be not less than eighty-five
percent (85%) of the Fair Market Value of the Common Stock subject to the
Nonstatutory Stock Option on the date the Nonstatutory Stock Option is granted.
Notwithstanding the foregoing, a Nonstatutory Stock Option may be granted with
an exercise price lower than that set forth in the preceding sentence if such
Nonstatutory Stock Option is granted pursuant to an assumption or substitution
for another option in a manner satisfying the provisions of Section 424(a) of
the Code.

(b) Transferability. A Nonstatutory Stock Option shall not be transferable
except by will or by the laws of descent and distribution and, to the extent
provided in the Stock Award Agreement and as permitted by
Section 260.140.41(d) of CCR Title 10 at the time of the grant of the
Nonstatutory Stock Option, and shall be exercisable during the lifetime of the
Participant only by the Participant. If a Nonstatutory Stock Option does not
provide for transferability, then such Nonstatutory Stock Option shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Participant only by the Participant.
Notwithstanding the foregoing, a Participant may, by delivering written notice
to the Company in a form satisfactory to the Company, designate a third party
who, in the event of the death of such Participant, shall thereafter be entitled
to exercise such Participant’s Nonstatutory Stock Option.

8. STOCK BONUSES.

8.1 Stock Award Agreements for Stock Bonuses. Each Stock Award Agreement for a
stock bonus shall be in such form and shall contain such terms and conditions as
the Board or Committee shall deem appropriate. The terms and conditions of such
Stock Award Agreements may change from time to time, and the terms and
conditions of Stock Award Agreements for separate stock bonuses need not be
identical; provided, however, that each Stock Award Agreement for a stock bonus
shall include (through incorporation of provisions hereof by reference in the
Stock Award Agreement or otherwise) the substance of the provisions set forth in
this Section 8.

8.2 Consideration. A stock bonus may be awarded in consideration for past
services actually rendered to the Company or an Affiliate for its benefit.



--------------------------------------------------------------------------------

8.3 Termination of Participant’s Continuous Service. In the event that a
Participant’s Continuous Service terminates, the Company may reacquire, for no
consideration, any or all of the shares of Common Stock held by the Participant
that have not vested as of the date of termination under the terms of the Stock
Award Agreement for the stock bonus.

8.4 Transferability. Rights to acquire shares of Common Stock under the Stock
Award Agreement for a stock bonus shall not be transferable except by will or by
the laws of descent and distribution and shall be exercisable during the
lifetime of the Participant only by the Participant.

9. RESTRICTED STOCK AWARDS.

9.1 Stock Award Agreements for Restricted Stock Awards. Each Stock Award
Agreement for a Restricted Stock Award shall be in such form and shall contain
such terms and conditions as the Board or Committee shall deem appropriate. The
terms and conditions of such Stock Award Agreements may change from time to
time, and the terms and conditions of Stock Award Agreements for separate
Restricted Stock Awards need not be identical; provided, however, that each
Stock Award Agreement for a Restricted Stock Award shall include (through
incorporation of provisions hereof by reference in the Stock Award Agreement or
otherwise) the substance of the provisions set forth in this Section 9.

9.2 Purchase Price. At the time of grant of a Restricted Stock Award, the Board
or Committee will determine the price to be paid by the Participant for each
share of Common Stock subject to such Restricted Stock Award. Subject to the
provisions of Section 5.4 above, the purchase price of Restricted Stock Awards
shall not be less than eighty-five percent (85%) of the Fair Market Value of the
Common Stock on the date such Restricted Stock Award is made or at the time the
purchase is consummated. A Restricted Stock Award may be awarded as a stock
bonus (i.e., with no cash purchase price to be paid) to the extent permissible
under applicable law.

9.3 Consideration. At the time of the grant of a Restricted Stock Award, the
Board will determine the consideration permissible for the payment of the
purchase price of the Restricted Stock Award. The purchase price of Common Stock
acquired pursuant to the Stock Award Agreement for the Restricted Stock Award
shall be paid either: (i) in cash at the time of purchase; (ii) at the
discretion of the Board, according to a deferred payment or other similar
arrangement with the Participant; (iii) by services rendered or to be rendered
to the Company; or (iii) in any other form of legal consideration that may be
acceptable to the Board in its discretion.

9.4 Termination of Participant’s Continuous Service. Subject to Section 6.7, in
the event that a Participant’s Continuous Service terminates, the Company may
repurchase or otherwise reacquire any or all of the shares of Common Stock held
by the Participant that have not vested as of the date of termination under the
terms of the Stock Award Agreement for such Participant’s Restricted Stock
Award.

9.5 Transferability. Rights to acquire shares of Common Stock under the Stock
Award Agreement for a Restricted Stock Award shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
the lifetime of the Participant only by the Participant.

10. ADJUSTMENTS UPON CHANGES IN STOCK.

10.1 Capitalization Adjustments. If any change is made in, or other event occurs
with respect to, the Common Stock of the Company without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend



--------------------------------------------------------------------------------

in property other than cash, stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or other transaction
(each a “Capitalization Adjustment”)), the Plan will be appropriately adjusted
in the class and maximum number of securities subject to the Plan pursuant to
Section 4.1, and the outstanding Stock Awards will be appropriately adjusted in
the class and number of securities and price per share of Common Stock subject
to such outstanding Stock Awards; provided, however, that the conversion of any
convertible securities of the Company shall not be treated as a transaction
“without receipt of consideration” by the Company and shall not give rise to a
Capitalization Adjustment pursuant to this Section 10.1. The Board or Committee
shall make such adjustments, which shall be final, binding and conclusive.

10.2 Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, then all outstanding Stock Awards shall terminate immediately prior
to the completion of such dissolution or liquidation, and shares of Common Stock
subject to any repurchase option in favor of the Company may be repurchased by
the Company, notwithstanding the fact whether or not the applicable
Participant’s Continuous Service has terminated.

10.3 Corporate Transaction.

(a) In the event of a Corporate Transaction, any surviving corporation or
acquiring corporation may (but need not) assume or continue any or all Stock
Awards outstanding under the Plan or may (but need not) substitute similar stock
awards for Stock Awards outstanding under the Plan (including an award to
acquire the same consideration paid to the stockholders or the Company, as the
case may be, pursuant to the Corporate Transaction), and any reacquisition or
repurchase rights held by the Company in respect of Common Stock issued pursuant
to Stock Awards may be assigned by the Company to the successor of the Company
or to the acquiring corporation (or such successor’s or acquiring corporation’s
parent company), if any, in connection with such Corporate Transaction. In the
event any surviving corporation or acquiring corporation elects to assume or
continue any or all Stock Awards outstanding under the Plan, such Stock Awards
shall remain in effect in accordance with the terms of this Plan and the
applicable Stock Award Agreements, but shall thereafter represent the right to
receive (upon exercise thereof in accordance with the terms of such Stock
Awards, if applicable) for each share of Common Stock underlying each such Stock
Award such cash, securities or other property that would have been received by
the applicable Participant had such Participant exercised such Stock Award
immediately prior to the effective time of the Corporate Transaction.

(b) In the event that, in connection with a Corporate Transaction, any surviving
corporation or acquiring corporation does not assume or continue any or all such
outstanding Stock Awards or substitute similar stock awards for such outstanding
Stock Awards, then with respect to Stock Awards that have not been assumed,
continued or substituted, such Stock Awards shall terminate if not exercised (if
applicable) at or prior to the effective time of such Corporate Transaction, and
any reacquisition or repurchase rights held by the Company with respect to such
Stock Awards held by Participants whose Continuous Service has not terminated
shall (contingent upon the effectiveness of the Corporate Transaction) lapse.

10.4 Change in Control. A Stock Award held by any Participant whose Continuous
Service has not terminated prior to the effective time of a Change in Control
may be subject to additional acceleration of vesting and exercisability upon or
after such Change in Control as may be provided in the Stock Award Agreement for
such Stock Award; provided, however, that in the absence of any such provision
in the Stock Award Agreement for such Stock Award, no such acceleration shall
occur.



--------------------------------------------------------------------------------

11. TERMINATION, SUSPENSION AND AMENDMENT.

11.1 Termination or Suspension of the Plan. The Board may suspend or terminate
the Plan at any time. Unless sooner terminated, the Plan shall terminate on the
day before the tenth (10th) anniversary of the date the Plan is adopted by the
Board or approved by the stockholders of the Company, whichever is earlier. No
Stock Awards may be granted under the Plan while the Plan is suspended or after
it is terminated.

11.2 Amendment of the Plan and Stock Awards. Subject to Section 11.3 below, the
Board may, from time to time, amend the Plan or any Stock Award in any manner it
deems appropriate or necessary. Notwithstanding the foregoing, except as
expressly provided elsewhere in the Plan, no amendment to the Plan shall be
effective unless approved by the stockholders of the Company to the extent
stockholder approval is necessary to satisfy the requirements of Section 422 of
the Code.

11.3 No Impairment. No termination or suspension of the Plan or amendment of the
Plan or any Stock Award shall impair rights of a Participant with respect to any
outstanding Stock Award unless the Company receives the written consent of such
Participant.

12. MISCELLANEOUS.

12.1 Compliance with Laws.

(a) This Plan and the obligations of the Company with respect to any Stock
Awards granted hereunder shall be subject to all applicable federal and state
securities laws. If, after reasonable efforts, the Company is unable to obtain
from any applicable regulatory commission or agency the authority that legal
counsel for the Company deems necessary for the lawful issuance and sale of
Common Stock pursuant to such Stock Awards, then the Company shall be relieved
from any liability for failure to issue and sell Common Stock in connection with
such Stock Awards unless and until such authority is obtained.

(b) To facilitate the grant of any Stock Award, the Committee may impose special
terms for Stock Awards granted to Participants who are foreign nationals or who
are employed by the Company or any Affiliate outside of the United States as the
Board or Committee may consider necessary or appropriate to accommodate
differences in local laws, tax policies or customs.

12.2 Severability. If one or more provisions of this Plan are held to be
unenforceable under applicable law, such provision shall be excluded from this
Plan and the balance of the Plan shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.

12.3 Governing Law. The law of the State of California shall govern all
questions concerning the construction, validity and interpretation of this Plan,
without regard to such state’s conflict of laws rules.

*        *        *



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

“Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

“Board” means the Board of Directors of the Company.

“Cause” means, with respect to a particular Participant (unless otherwise
provided in any employment agreement between the Company and such Participant),
the occurrence of any of the following: (i) such Participant’s conviction of any
felony or any crime involving fraud; (ii) such Participant’s participation
(whether by affirmative act or omission) in a fraud or felonious act against the
Company and/or its Affiliates; (iii) such Participant’s violation of any
statutory or fiduciary duty, or duty of loyalty owed to the Company and/or its
Affiliates and which has a material adverse effect on the Company and/or its
Affiliates; (iv) such Participant’s violation of state or federal law in
connection with such Participant’s performance of such Participant’s job;
(v) breach of any material term of any contract between such Participant and the
Company and/or its Affiliates; and (vi) such Participant’s violation of any
material Company policy; provided, however, that the final determination that a
termination is for Cause shall be made by the Board or Committee, as applicable,
in its sole and exclusive judgment and discretion.

“CCR Title 10” means Title 10 of the California Code of Regulations, as amended
from time to time.

“Change in Control” means any Corporate Transaction or the occurrence, in any
single transaction or in any series of related transactions not approved by the
Board, of any Person becoming the Owner, directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of the combined voting
power of the Company’s then-outstanding securities; provided, however, that
notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Stock Awards subject to such
agreement (it being understood, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply).

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means a committee of two (2) or more members of the Board appointed
by the Board in accordance with Section 3.2 of the Plan.

“Common Stock” means the Company’s common stock.

“Company” means Sorrento Therapeutics, Inc., a California corporation.

“Consultant” means any person, including an advisor, engaged by the Company or
an Affiliate to render consulting or advisory services and who is compensated
for such services; provided, however, that the term “Consultant” shall not
include Directors who are not compensated by the Company for their services as
Directors, and the payment of a fee by the Company for services which the Board
determines in its sole discretion are services as a Director shall not cause a
Director to be considered a “Consultant” for purposes of the Plan.



--------------------------------------------------------------------------------

“Continuous Service” means that the Participant’s service with the Company or an
Affiliate, whether as an Employee, Director or Consultant, is not interrupted or
terminated. A change in the capacity in which the Participant renders service to
the Company or an Affiliate as an Employee, Consultant or Director or a change
in the entity for which the Participant renders such service, provided that
there is no interruption or termination of the Participant’s service with the
Company or an Affiliate, shall not terminate a Participant’s Continuous Service.
For example, a change in status from an Employee of the Company to a Consultant
of an Affiliate, or to a Director shall not constitute an interruption of
Continuous Service. The Board, Committee or any authorized Officer of the
Company, in that party’s sole discretion, may determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by that party, including sick leave, military leave or any other
personal leave. Notwithstanding the foregoing, a leave of absence shall be
treated as Continuous Service for purposes of vesting in a Stock Award only to
such extent as may be provided in the Company’s leave of absence policy or in
the written terms of the Participant’s leave of absence.

“Corporate Transaction” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(a) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company if, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either: (i) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction; or (ii) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction;

(b) the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur; or

(c) there is consummated a sale of all or substantially all of the consolidated
assets of the Company and its Subsidiaries, other than a sale of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity more than fifty percent (50%) of the combined voting power of the
voting securities of which Entity is Owned by stockholders of the Company in
substantially the same proportion as their Ownership of the Company immediately
prior to such sale.

The term “Corporate Transaction” shall not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company.

“Director” means a member of the Board.

“Disability” means the inability of a person (unless otherwise provided in any
employment agreement between the Company and such person), in the opinion of a
qualified physician acceptable to the Company, to perform the duties of that
person’s position with the Company or an Affiliate because of the sickness or
injury of the person.

“Employee” means any person employed by the Company or an Affiliate; provided,
however, that service as a Director, or payment of a fee by the Company for
services which the Board determines in its sole discretion are services as a
Director or as a member of the Board of Directors of an Affiliate, shall not be
sufficient to constitute “employment” by the Company or such Affiliate.



--------------------------------------------------------------------------------

“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any limited liability company or joint stock
company), firm or other enterprise, association, organization or entity.

“Fair Market Value” means, as of any date, the value of the Common Stock
determined by the Board in good faith and in a manner consistent with
Section 260.140.50 of CCR Title 10.

“Incentive Stock Option” means an option to purchase shares of Common Stock that
is intended to qualify as an “incentive stock option” within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

“Nonstatutory Stock Option” means an option to purchase shares of Common Stock
that is not intended to qualify as an Incentive Stock Option.

“Officer” means any person designated by the Company as an officer.

“Option” means an Incentive Stock Option or a Nonstatutory Stock Option granted
pursuant to the Plan.

A Person shall be deemed to “Own”, to have “Owned”, to be the “Owner” of, or to
have acquired “Ownership” of securities if such Person, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

“Participant” means a person to whom a Stock Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.

“Person” means any natural person or Entity.

“Plan” means this 2009 Equity Incentive Plan.

“Restricted Stock Award” means an award of shares of Common Stock, which is
granted pursuant to the terms and conditions of Section 9 of the Plan.

“Securities Act” means the Securities Act of 1933, as amended.

“Stock Award” means any right granted under the Plan, including an Option, a
Restricted Stock Award or a stock bonus.

“Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Stock Award.
Each Stock Award Agreement shall be subject to the terms and conditions of the
Plan.

“Ten Percent Stockholder” means a person who Owns (or is deemed to Own pursuant
to Section 424(d) of the Code) stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or of any
of its Affiliates.



--------------------------------------------------------------------------------

SORRENTO THERAPEUTICS, INC.

STOCK OPTION AGREEMENT

(2009 EQUITY INCENTIVE PLAN)

Pursuant to its 2009 Equity Incentive Plan (the “Plan”), SORRENTO THERAPEUTICS,
INC. (the “Company”), hereby grants to you (the “Participant”) an option to
purchase the number of shares of the Company’s Common Stock set forth below (the
“Option”). Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Plan, a copy of which is attached hereto
as Attachment 1.

1. GOVERNING PLAN DOCUMENT. Your Option is subject to all of the provisions of
the Plan, which provisions are hereby made a part of this Stock Option
Agreement. In the event of any conflict between the provisions of this Stock
Option Agreement and the provisions of the Plan, the provisions of the Plan
shall control in all respects.

2. DETAILS OF OPTION. The details of your Option are as follows:

 

Date of Grant:  

 

   Vesting Commencement Date:  

 

   Number of Shares Subject to Option:  

 

   Exercise Price (Per Share):  

 

   Aggregate Exercise Price:  

 

   Expiration Date:  

 

  

 

Type of Grant:   ¨ Incentive Stock Option*   ¨ Nonstatutory Stock Option
Exercise Schedule:   ¨ Same as Vesting Schedule        ¨ Early Exercise
Permitted Vesting Schedule:   [TO BE INSERTED]

3. EXERCISE. You may exercise your Option only for whole shares of Common Stock.
In order to exercise your Option, you must submit to the Company: (i) a
completed and executed notice of exercise in the form attached hereto as
Attachment 2; and (ii) payment by cash or check for the aggregate exercise price
for that number of shares of Common Stock you are electing to purchase pursuant
to your Option. In the event that your Option is an Incentive Stock Option, by
exercising your Option you expressly agree that you will notify the Company in
writing within fifteen (15) days after the date of any disposition of any of the
shares of the Common Stock issued upon exercise of your Option that occurs
within two (2) years after the date of your Option grant or within one (1) year
after such shares of Common Stock are transferred upon exercise of your Option.
Notwithstanding the foregoing, you expressly acknowledge and agree that you may
not exercise your Option unless the tax withholding obligations of the Company
and/or any Affiliate are satisfied. Accordingly, but without limiting the
generality of the foregoing, you and the Company expressly acknowledge and agree
that, as a condition to the exercise of your Option, the Company may require you
to enter into an arrangement providing for the payment by you to the

 

*

If this is an Incentive Stock Option, it (plus any other outstanding Incentive
Stock Options held by the Participant) cannot be first exercisable for more than
$100,000 in value (measured by exercise price) in any calendar year. Any excess
over $100,000 shall be deemed a Nonstatutory Stock Option. Please refer to the
Plan for additional details.

 

1.



--------------------------------------------------------------------------------

Company of any tax withholding obligation of the Company arising by reason of
the exercise of your Option, the lapse of any substantial risk of forfeiture to
which the shares of Common Stock underlying your Option are subject at the time
of exercise, or the disposition of shares of Common Stock acquired upon the
exercise of your Option.

4. “EARLY EXERCISE”. If it is indicated in Section 1 that “early exercise” of
your Option is permitted, then you may elect at any time that is both during the
period of your Continuous Service and during the term of your Option to exercise
all or part of your Option, including the nonvested portion of your Option;
provided, however, that: (i) a partial exercise of your Option shall be deemed
to cover first vested shares of Common Stock and then the earliest vesting
installment of unvested shares of Common Stock; (ii) any shares of Common Stock
so purchased from installments that have not vested as of the date of exercise
shall be subject to the repurchase option in favor of the Company as described
in the Company’s form of Early Exercise Stock Purchase Agreement, a copy of
which will be provided to you at the time you elect to “early exercise” your
Option; and (iii) you shall enter into the Company’s form of Early Exercise
Stock Purchase Agreement with a vesting schedule that will result in the same
vesting as if no early exercise had occurred.

5. TERM. You may not exercise your Option before the commencement of its term or
after its term expires. The term of your Option commences on the Date of Grant
indicated in Section 1 and expires upon the earlier of: (i) the Expiration Date
set forth in Section 1; or (ii) in the event of the termination of your
Continuous Service to the Company, the date provided by the Plan.

6. RIGHT OF FIRST REFUSAL. Shares of Common Stock that you acquire upon exercise
of your Option are subject to any right of first refusal that may be described
in the Company’s bylaws in effect at such time the Company elects to exercise
its right.

7. MARKET STAND-OFF AGREEMENT. By exercising your Option, you agree that you
shall not sell, dispose of, transfer, make any short sale of, grant any option
for the purchase of, or enter into any hedging or similar transaction with the
same economic effect as a sale, any Shares or other securities of the Company
held by you, for a period of time (not to exceed one hundred eighty (180) days)
(the “Lock-Up Period”) specified by the managing underwriter for the Company
following the effective date of a registration statement of the Company filed
under the Securities Act pertaining to the Company’s initial public offering;
provided, however, that nothing contained in this Section 7 shall prevent the
exercise of a repurchase option, if any, in favor of the Company during the
Lock-Up Period. You further agree to execute and deliver such other agreements
as may be reasonably requested by the Company and/or the managing underwriter
for the Company and as are consistent with the foregoing or as are necessary to
give further effect thereto. In order to enforce the foregoing covenant, the
Company may impose stop-transfer instructions with respect to your shares of
Common Stock until the end of the Lock-Up Period. The managing underwriter for
the Company is an intended third-party beneficiary of this Section 7 and shall
have the right, power and authority to enforce the provisions hereof as though
it were a party hereto.

8. NOTICES. Any notices to be delivered pursuant to this Stock Option Agreement
shall be given in writing and shall be deemed effectively given upon receipt or,
in the case of notices delivered by mail by the Company to you, five (5) days
after deposit in the United States mail, postage prepaid, addressed to you at
the last address you provided to the Company.

9. SEVERABILITY. If one or more provisions of this Plan are held to be
unenforceable under applicable law, such provision shall be excluded from this
Plan and the balance of the Plan shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.

 

2.



--------------------------------------------------------------------------------

10. BINDING AND ENTIRE AGREEMENT. The terms and conditions of this Stock Option
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. This Stock Option Agreement, together
with the Plan and any attachments hereto or thereto, constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and thereof no party shall be liable or bound to any other party
in any manner by any representations, warranties, covenants and agreements
except as specifically set forth herein and therein.

11. COUNTERPARTS. This Stock Option Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

COMPANY: SORRENTO THERAPEUTICS, INC. By:  

/s/ Antonius Schuh

  Antonius Schuh,   President and Chief Executive Officer PARTICIPANT: By:  

 

Name:  

 

 

3.



--------------------------------------------------------------------------------

ATTACHMENT 1

SORRENTO THERAPEUTICS, INC. 2009 EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------

ATTACHMENT 2

NOTICE OF EXERCISE

Sorrento Therapeutics, Inc.

10054 Mesa Ridge Court, Suite 122

San Diego, California 92121

Attention: Chief Financial Officer

Date of Exercise:                         

Ladies and Gentlemen:

This letter is intended to inform you of my election pursuant to that certain
Stock Option Agreement between me and Sorrento Therapeutics, Inc. (the
“Company”) to purchase pursuant to my Option (as defined in the Stock Option
Agreement) that number of shares of the Company’s Common Stock indicated below:

 

Type of option (check one):

     Incentive ¨    Nonstatutory ¨

Number of shares as to which Option is exercised:

                                

Total exercise price:

   $                            

Cash payment delivered herewith:

   $                            

I hereby make the following certifications and representations with respect to
the number of shares of Common Stock of the Company listed above (the “Shares”),
which are being acquired by me for my own account upon exercise of the Option as
set forth above:

I acknowledge that the Shares have not been registered under the Securities Act
of 1933, as amended (the “Securities Act”), and are deemed to constitute
“restricted securities” under Rule 701 and Rule 144 promulgated under the
Securities Act. I warrant and represent to the Company that I have no present
intention of distributing or selling the Shares, except as permitted under the
Securities Act and any applicable state securities laws.

I further acknowledge that all certificates representing any of the Shares
subject to the provisions of the Option shall have endorsed thereon appropriate
legends reflecting the foregoing limitations, as well as any legends reflecting
restrictions pursuant to the Company’s Certificate of Incorporation, bylaws
and/or applicable securities laws.

 

Very truly yours,

By:

 

 

Name:

 

 



--------------------------------------------------------------------------------

FORM OF RESTRICTED STOCK PURCHASE AGREEMENT

THIS RESTRICTED STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered
into as of             , 2009 (the “Effective Date”) by and between SORRENTO
THERAPEUTICS, INC., a California corporation (the “Company”), and             
(the “Purchaser”).

RECITALS

WHEREAS, the Company has authorized the sale and issuance of              shares
of its Common Stock (the “Restricted Shares”) pursuant to the Company’s 2009
Equity Incentive Plan (the “Plan”);

WHEREAS, the Purchaser desires to purchase the Restricted Shares on the terms
and conditions set forth in the Plan and herein; and

WHEREAS, the Company desires to sell and issue the Restricted Shares to the
Purchaser on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. DEFINITIONS. As used in this Agreement, the following terms shall have the
following respective meanings:

1.1 “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.2 “Corporate Transaction” shall mean: (i) a sale or exclusive license of all
or substantially all of the assets of the Company; (ii) a merger or
consolidation in which the Company is not the surviving corporation (other than
a merger or consolidation in which stockholders immediately before the merger or
consolidation own, immediately after the merger or consolidation, more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity or the parent company of the surviving entity in such merger or
consolidation); (iii) a merger or consolidation in which the Company is the
surviving corporation but the shares of the Company’s common stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise (other than
a reverse merger in which stockholders immediately before the merger own,
immediately after the merger, more than fifty percent (50%) of the combined
outstanding voting power of the surviving entity or the parent company of the
surviving entity in such reverse merger); or (iv) any transaction or series of
related transactions in which in excess of fifty percent (50%) of the Company’s
voting power is transferred, other than the sale or issuance by the Company of
stock in a transaction or series of transactions (a) the primary purpose of
which is to raise capital for the Company’s operations and activities or (b) in
which such stock is issued for consideration other than cash pursuant to an
acquisition by the Company of one or more other entities.

 

1.



--------------------------------------------------------------------------------

2. PURCHASE AND SALE OF THE SHARES.

2.1 Sale of the Shares. Subject to the terms and conditions of this Agreement,
the Purchaser agrees to purchase at the Closing (as defined below), and the
Company agrees to sell and issue to the Purchaser at the Closing, the Restricted
Shares, which are comprised of              shares of Common Stock, at a price
per share equal to $0.001, for an aggregate purchase price of $            .

2.2 Closing. The closing of the purchase and sale of the Restricted Shares being
purchased by the Purchaser hereunder shall take place at the offices of the
Company on the date of this Agreement, or at such other time and place as the
Company and the Purchaser may mutually agree upon orally or in writing (which
time and place are designated as the “Closing”). At the Closing, the Company
shall deliver to the Purchaser a certificate representing the shares of Common
Stock, against payment by the Purchaser of the purchase price therefor by check
made payable to the Company.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to the Purchaser that:

3.1 Organization. The Company is duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to execute, deliver and perform its obligations under this
Agreement. All corporate action on the part of the Company, its officers and
directors necessary for the authorization, execution and delivery of this
Agreement and the performance of the Company’s obligations under this Agreement,
including, without limitation, the issuance of the Restricted Shares to the
Purchaser, has been taken or will be taken prior to the Closing.

3.2 Valid and Binding Agreement. This Agreement constitutes a valid and legally
binding obligation of the Company, enforceable in accordance with its terms,
except: (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally; and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

3.3 Valid Issuance of Common Stock. The Restricted Shares that are being
purchased by the Purchaser hereunder, when sold, issued and delivered in
accordance with the terms of this Agreement for the consideration expressed
herein, will be duly and validly issued, fully paid and nonassessable, and will
be free of restrictions on transfer other than restrictions on transfer under
this Agreement and under applicable federal and state securities laws.

3.4 Offering. Assuming the accuracy of the representations and warranties of the
Purchaser contained in Section 4 hereof, the offer, sale and issuance of the
Restricted Shares being purchased by the Purchaser hereunder is and will be
exempt from the registration and prospectus delivery requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and has been
registered or qualified (or is exempt from registration and qualification) under
the registration, permit, or qualification requirements of all applicable state
securities laws.

4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER. The Purchaser hereby
represents and warrants to the Company that:

4.1 Authorization. Such Purchaser has the full power and authority to enter into
this Agreement, which constitutes a valid and binding obligation of such
Purchaser, enforceable in accordance

 

2.



--------------------------------------------------------------------------------

with its terms, except: (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally; and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

4.2 Purchase Entirely for Own Account. The shares of Restricted Shares being
purchased by such Purchaser hereunder will be acquired for investment purposes
for such Purchaser’s own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof. Such Purchaser has neither
any present intention of, nor any contract, undertaking, agreement or
arrangement with any individual or entity regarding, the sale, the granting of
any participation in or any other distribution or transfer of any of the
Restricted Shares.

4.3 Disclosure of Information. Such Purchaser has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Restricted Shares pursuant to this Agreement
and the business, operations, properties and assets of the Company.

4.4 Investment Experience. Such Purchaser is an investor in securities of
companies in the development stage and acknowledges that it is able to fend for
itself, can bear the economic risk of its investment and has such knowledge and
experience in financial or business matters such that it is capable of
evaluating the merits and risks of the investment in the Restricted Shares. If
other than an individual, such Purchaser also represents it has not been
organized for the purpose of acquiring the Restricted Shares.

4.5 Accredited Investor. Such Purchaser is an “accredited investor” within the
meaning of Rule 501, as presently in effect, of Regulation D under the
Securities Act.

4.6 Restricted Securities. Such Purchaser understands that the Restricted Shares
are characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that, under such laws and applicable
regulations, such Restricted Shares may be resold without registration under the
Securities Act only in certain limited circumstances. Such Purchaser is familiar
with Rule 144 promulgated under the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
Such Purchaser understands that an investment in the Restricted Shares involves
an extremely high degree of risk and may result in a complete loss of such
Purchaser’s investment. Such Purchaser understands that the Restricted Shares
have not been and will not be registered under the Securities Act and have not
been and will not be registered or qualified in any state in which they are
offered, and thus the Purchaser will not be able to resell or otherwise transfer
his, her or its Restricted Shares unless such Shares are registered under the
Securities Act and registered or qualified under applicable state securities
laws, or an exemption from such registration or qualification is available.

4.7 No Liquidity. Such Purchaser has no immediate need for liquidity in
connection with such Purchaser’s investment in the Restricted Shares, does not
anticipate that such Purchaser will be required to sell his, her or its
Restricted Shares in the foreseeable future, and has the capacity to sustain a
complete loss of his, her or its investment in the Shares.

4.8 Legends. Such Purchaser understands that the certificates evidencing the
Restricted Shares may bear one or all of the following legends:

(a) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THEY MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR

 

3.



--------------------------------------------------------------------------------

HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO
RULE 144 OF THE SECURITIES ACT.”

(b) “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A REPURCHASE
OPTION IN FAVOR OF THE COMPANY SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND
THE REGISTERED HOLDER, OR SUCH HOLDER’S PREDECESSOR IN INTEREST, A COPY OF WHICH
IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY. ANY TRANSFER OR ATTEMPTED
TRANSFER OF ANY SHARES IN VIOLATION OF SUCH AGREEMENT IS VOID.”

(c) Any legend required by applicable securities laws including, without
limitation, any legend required by the California Department of Corporations and
Sections 417 and 418 of the California Corporations Code.

5. VESTING OF THE RESTRICTED SHARES.

5.1 Vesting. As of the date of issuance, one hundred percent (100%) of the
Restricted Shares shall initially be subject to the Repurchase Option (as
defined below). Subject to the continuation of Purchaser’s relationship with the
Company (or any parent or subsidiary thereof) as an employee or director of, or
consultant or advisor (including service on the Company’s Scientific Advisory
Board) to, the Company (or any parent or subsidiary thereof), the Restricted
Shares shall vest and be released from the Repurchase Option at a rate of
             shares per month for a period of forty-seven (47) months commencing
on the first month after the date of this Agreement, with the remaining
             shares vesting and being released from the Repurchase Option on the
forty-eighth (48th) month after the date of this Agreement, provided that no
Trigger Date (as defined below) shall have occurred.

5.2 Accelerated Vesting. Notwithstanding anything to the contrary set forth
herein, in the event of the consummation of any Corporate Transaction, the
Repurchase Option shall be deemed to have lapsed in full such that, as of
immediately prior to the consummation of such Corporate Transaction, all
Restricted Shares shall be deemed vested and released from the Repurchase
Option.

5.3 No Employment or Similar Rights. The Purchaser acknowledges and agrees that
nothing in this Agreement shall confer upon Purchaser any right with respect to
the continuation of Purchaser’s relationship with the Company (or any parent or
subsidiary thereof) as an employee or director of, or consultant or advisor to,
the Company (or any parent or subsidiary thereof), nor anything contained herein
interfere in any way with Purchaser’s right or the Company’s right to terminate
Purchaser’s relationship with the Company (or any parent or subsidiary thereof)
as an employee or director of, or consultant or advisor to, the Company (or any
parent or subsidiary thereof) at any time, with or without cause.

5.4 Rights as Stockholder. Subject to the provisions of Section 7, the Purchaser
shall be entitled to exercise all rights and privileges of a stockholder of the
Company with respect to the Restricted Shares purchased hereunder until such
time, if any, as such Restricted Shares are repurchased by the Company pursuant
to Section 6.2. Without limiting the generality of the foregoing, until such
time, if any, as such Restricted Shares are repurchased by the Company pursuant
to Section 6.2, the Purchaser shall be deemed to be the holder of the Restricted
Shares for purposes of receiving any dividends that may be paid with respect to
such Restricted Shares and for the purpose of exercising any voting rights
relating to such Restricted Shares, even if some or all of such Shares have not
yet vested and been released from the Repurchase Option.

 

4.



--------------------------------------------------------------------------------

6. COMPANY REPURCHASE OPTION.

6.1 Repurchase Option. Subject to the provisions of Section 5.2, in the event
that the Purchaser’s relationship with the Company (or any parent or subsidiary
thereof) as an employee or director of, or consultant or advisor (including
service on the Company’s Scientific Advisory Board) to, the Company (or any
parent or subsidiary thereof) terminates for any reason, then the Company shall
have an irrevocable option (the “Repurchase Option”), exercisable for a period
of one hundred eighty (180) days following the date of such termination (the
“Trigger Date”), or such longer period as may be agreed to by the Company and
the Purchaser, to repurchase from the Purchaser up to that number of Restricted
Shares that have not vested as of such Trigger Date in accordance with
Section 5.1 and the Schedule of Vesting, at a price per share equal to the
original price per share paid by Purchaser for such Restricted Shares pursuant
to this Agreement (the “Option Price”). Notwithstanding the provisions of this
Section 6.1, the Purchaser hereby acknowledges and agrees that the Company has
no obligation, either now or in the future, to repurchase any of the Restricted
Shares, whether vested or unvested, at any time.

6.2 Exercise of Repurchase Option. In the event that the Company elects to
exercise the Repurchase Option when entitled, such Repurchase Option shall be
exercised by written notice signed by an officer of the Company or by any
assignee(s) of the Company and delivered or mailed to the Purchaser in
accordance with Section 11.1. Such notice shall identify the number of
Restricted Shares to be repurchased and shall notify the Purchaser of the time,
place and date for settlement of such repurchase, which shall be scheduled by
the Company within the term of the Repurchase Option set forth in Section 6.1
above. The Company shall be entitled to pay the aggregate Option Price for any
Restricted Shares repurchased pursuant to the Repurchase Option, at the
Company’s option, in cash or by offset against any indebtedness then owing to
the Company by the Purchaser, or by any combination of the foregoing. Upon
delivery of such notice and payment of the aggregate Option Price for all
Restricted Shares being repurchased, the Company shall become the legal and
beneficial owner of Restricted Shares being repurchased, and all rights and
interest therein or related thereto, and the Company shall have the right to
transfer to its own name Restricted Shares being repurchased by the Company,
without further action by the Purchaser.

6.3 Adjustments to Stock. If, from time to time during the term of the
Repurchase Option, there occurs any change affecting the Company’s capital stock
that is effected without the receipt of consideration by the Company (e.g.,
through a merger, consolidation, reorganization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, change in corporation structure or any other
transaction not involving the receipt of consideration by the Company), then any
and all new, substituted or additional securities or other property to which the
Purchaser is entitled by reason of Purchaser’s ownership of the Restricted
Shares shall be immediately subject to the Repurchase Option and be included in
the term “Restricted Shares” for all purposes under this Agreement. While the
aggregate Option Price shall remain the same after each such event, the Option
Price payable per Restricted Share upon exercise of the Repurchase Option shall
be appropriately adjusted.

 

5.



--------------------------------------------------------------------------------

7. TRANSFERABILITY.

7.1 Limitations. In addition to any other limitation on transfer created by
applicable securities laws, the Purchaser shall not assign, hypothecate, donate,
encumber or otherwise dispose of any interest in any Restricted Shares while
such Restricted Shares remain subject to the Repurchase Option. Moreover, even
after any Restricted Shares have been released from the Repurchase Option, the
Purchaser shall not assign, hypothecate, donate, encumber or otherwise dispose
of any interest in the Restricted Shares except in compliance with any
applicable securities laws and any right of first refusal in favor of the
Company or its assignee(s) that may, at any time, be contained in the Company’s
bylaws.

7.2 Refusal to Transfer. The Company shall not be required to: (i) transfer on
its books any Restricted Shares which shall have been transferred in violation
of any of the provisions set forth in this Agreement; or (ii) treat as owner of
such Restricted Shares, to accord the right to vote as such owner, or to pay
dividends to any transferee to whom such Restricted Shares shall have been so
transferred.

8. MARKET STAND-OFF AGREEMENT. The Purchaser expressly agrees that it shall not
sell, dispose of, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any Restricted Shares for a period of time (not to
exceed one hundred eighty (180) days) (the “Lock-Up Period”) specified by the
managing underwriter for the Company following the effective date of a
registration statement of the Company filed under the Securities Act pertaining
to the Company’s initial public offering. The Purchaser further agrees to
execute and deliver such other agreements as may be reasonably requested by the
Company and/or the managing underwriter for the Company and as are consistent
with the foregoing or as are necessary to give further effect thereto. In order
to enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to the Restricted Shares until the end of the Lock-Up
Period. The managing underwriter for the Company is an intended third-party
beneficiary of this Section 8 and shall have the right, power and authority to
enforce the provisions hereof as though it were a party to this Agreement.

9. SECTION 83(b) ELECTION. The Purchaser understands that Section 83(a) of the
Code would normally tax as ordinary income the difference between the amount
paid for the Restricted Shares pursuant to this Agreement and the fair market
value of such Restricted Shares as of the date the Repurchase Option lapses with
respect to the Restricted Shares (or any portion thereof). The Purchaser further
understands that, pursuant to Section 83(b) of the Code, the Purchaser may elect
to be taxed at the time the Restricted Shares are purchased, rather than when
and as the Repurchase Option lapses, by filing an election under Section 83(b)
of the Code, in the form attached hereto as Exhibit A, with the Internal Revenue
Service within thirty (30) days from the date of the Closing. The Purchaser
understands that a failure to file such an election under Section 83(b) of the
Code in a timely manner may result in significant adverse tax consequences for
the Purchaser, assuming that the value of the Restricted Shares increases in the
future. The Purchaser further acknowledges and understands that it is
Purchaser’s sole obligation and responsibility to timely file such an election
under Section 83(b) of the Code, that neither the Company nor the Company’s
legal or financial advisors shall have any obligation or responsibility with
respect to the filing of such election under Section 83(b) of the Code and that
the Purchaser shall bear all risks and consequences resulting from the
Purchaser’s decision to file or not to file such an election under Section 83(b)
of the Code.

10. CALIFORNIA CORPORATE SECURITIES LAW. THE SALE OF THE SECURITIES THAT ARE THE
SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE

 

6.



--------------------------------------------------------------------------------

OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION
FOR SUCH SECURITIES PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF
SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE
CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE
EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS
SO EXEMPT.

11. MISCELLANEOUS.

11.1 Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (i) upon personal delivery to the party
to be notified, (ii) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient, and if not, then on the next
business day, (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (iv) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to the Company and to the Purchasers, as applicable, at the respective
addresses set forth on the signature page to this Agreement or at such other
address(es) as the Company or the Purchaser may designate by ten (10) days
advance written notice to the other party hereto.

11.2 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any Restricted Shares). Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

11.3 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California without reference to its principles of conflict
of laws.

11.4 Expenses. Each party shall be solely responsible for and shall pay when due
all costs and expenses that such party incurs with respect to the negotiation,
execution, delivery and performance of this Agreement. If any action at law or
in equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

11.5 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Purchaser. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any Restricted Shares purchased under this Agreement and the Company.

11.6 Severability. If one or more provisions of this Agreement are held by a
court of competent jurisdiction to be unenforceable under applicable legal
requirements, the parties agree to promptly renegotiate such provision in good
faith. In the event that the parties cannot reach a mutually agreeable and
enforceable replacement in writing for such provision, then: (i) such provision
shall be excluded from this Agreement; (ii) the balance of the Agreement shall
be interpreted as if such provision were so excluded; and (iii) the balance of
the Agreement shall be enforceable in accordance with its terms.

 

7.



--------------------------------------------------------------------------------

11.7 Entire Agreement. This Agreement, together with the exhibits hereto,
constitutes the entire agreement among the parties, and no party shall be liable
or bound to any other party in any manner by any warranties, representations, or
covenants except as specifically set forth herein or therein.

11.8 Counterparts; Execution by Facsimile. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery of an
executed counterpart of this Agreement by facsimile shall be equally as
effective as delivery of an original executed counterpart of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this RESTRICTED STOCK
PURCHASE AGREEMENT as of date first written above.

 

COMPANY: SORRENTO THERAPEUTICS, INC.

/s/ Antonius Schuh

Antonius Schuh Chief Executive Officer Address: PURCHASER:

 

NAME Address:

[SIGNATURE PAGE TO RESTRICTED STOCK PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

SECTION 83(B) ELECTION

INSTRUCTIONS

If you are a California resident, you will normally send your completed 83(b)
election to the IRS center located in Fresno, CA. However, if you are a resident
of any of the counties listed below, you should instead send your completed
83(b) election to the IRS center located in Ogden, UT:

Alpine, Amador, Butte, Calaveras, Colusa, Contra Costa, Del Norte, El Dorado,
Glenn, Humboldt, Lake, Lassen, Marin, Mendocino, Modoc, Napa, Nevada, Placer,
Plumas, Sacramento, San Joaquin, Shasta, Sierra, Siskiyou, Solano, Sonoma,
Sutter, Tehama, Trinity, Yolo and Yuba.

The address of the Fresno, CA center is:

IRS Service Center

5045 East Butler Ave.

Fresno, CA 93888

The address of the Ogden, UT center is:

IRS Service Center

1160 West 1200 South Street

Ogden, UT 84201

If you are not a California resident, you can get information regarding where to
send your completed 83(b) election by calling the IRS at (800) 829-1040 or by
visiting the IRS website at www.irs.gov.



--------------------------------------------------------------------------------

                    , 2009

Director of Internal Revenue

Internal Revenue Service Center

 

 

 

 

 

 

Re: Election Under Section 83(b)

Ladies and Gentlemen:

This statement constitutes an election pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended from time to time.

Pursuant to Treasury Regulations Section 1.83-2, the following information is
submitted:

 

1.   Name:  

 

 

(“Purchaser”)

  Address:  

 

 

  Social Security No.:  

 

    Spouse’s Name:  

 

 

  Spouse’s Social Security No.:  

 

 

2. Property Description:                      shares of Common Stock (the
“Stock”) of Sorrento Therapeutics, Inc., a California corporation (the
“Company”)

3. The date on which the Stock was purchased is             , 2009.

4. The taxable year for which the election is made is 2009.

5. Restrictions: The Stock is subject to vesting over a four-year period, in 47
equal monthly installments of             , with the remaining                 
shares vesting on the 48th month. If, on or before March     , 2013, the
Purchaser’s service for the Company terminates for certain reasons, the Company
shall have the option to repurchase some or all of the property (depending upon
the date of such termination) for a price equal to the cost of the property
repurchased.

6. The fair market value at the time of purchase of the Stock, determined
without regard to any restriction other than a restriction which by its terms
will never lapse, is $    . The amount paid by the undersigned taxpayer for the
property is $    .

7. The undersigned taxpayer hereby elects to include in gross income for 2009
the amount of             , which equals the amount by which the fair market
value of the property exceeds the amount paid for such property.

8. A copy of this statement has been furnished to the Company.

Dated:                     , 2009

 

Very truly yours,

 

Name